Higgins, J.
The Court denied the plaintiff’s motion for judgment against the Southern Railway Company notwithstanding the jury’s answer to Issues 1, 3 and 4. Apparently the Court denied the motion because of the jury’s answer to Issue 2 finding Engineer Beal was not negligent. It must be conceded that unless the plaintiff has alleged and has offered evidence that some agent of the railroad other than Beal was guilty of negligence, which was a proximate cause of the plaintiff’s injuries, the Court was correct in denying the motion for judgment against the railroad. However, it is equally true that when the acts of more than one agent are involved, the negligent act of any agent alleged and proved to have been a proximate cause of the injuries will suffice to charge the principal with liability.
This Court is committed to this legal principle:
“When the servant is the actor, the employer cannot be called upon to respond in damages for his actions which are not wrongfully or negligently committed. Morrow v. R. R., 213 N.C. 127, 195 S.E. 383. When the master must be held, if at all, under the doctrine of respondeat superior, a verdict and judgment against the plaintiff on the issue of negligence is an action against the servant bars a later action by the same plaintiff against the master.” May v. R. R., 259 N.C. 43, 129 S.E. 2d 624.
In May, the plaintiff sought to hold the railroad, because the members of its train crew, at night, pushed an unlighted freight car across the street immediately in front of intestate’s moving automobile. When the freight car blocked the crossing her speed was such as made it impossible for her to stop and her vehicle crashed into the side of the unlighted freight car. Her death resulted from the collision. Her personal representative brought suit against the railroad company and all members of its train crew. The Court, at the conclusion of the evidence, ordered nonsuit against defendants Stanly *617and Kingsbury. The jury found the other members of the crew were not guilty of negligence. The jury found the railroad guilty of negligence. The case was complicated by a finding the intestate was guilty of. contributory negligence. However, all agents of the railroad charged with the responsibility of giving warning of the train’s movement over the crossing, having been found free of negligence, and no facts were alleged upon which the railroad could be held independently responsible, nonsuit of the action against the railroad was required.
The plaintiff in this case alleged and testified that bushes and weeds were permitted to grow near the track which partially obstructed her . view of the approaching train. This situation increased the need for vigilence in approaching the crossing. Parrish v. R. R., 221 N.C. 292, 20 S.E. 2d 299. As the train approached from the west, at 50 miles per hour, Engineer Beal was on the right (south) side of the engine. The plaintiff approached the crossing from the north. Fireman Wrenn and Denkins, defendant’s General Foreman of Engineers, were on the left of the engine. According to his evidence, Denkins saw the plaintiff “a small child, a girl, on a bicycle” approaching from the north at a time when the train whs 1400 feet from the crossing. All he did was tell the Engineer to cut down on his whistle. The plaintiff alleged the Southern Railway Company was negligent “by and through its employees” for failure to maintain a reasonable and proper and lawful lookout so as to ascertain the minor plaintiff’s approach and to give due and adequate warning and take proper precautions for the child’s safety. Wrenn saw the child “in the motion of trying to stop.” Instead of calling on the Engineer to apply the emergency brakes, he actually said nothing but relied on the notice given by Denkins “to cut down on the whistle.”
The finding of negligence against the’ railroad may well have been based on the failure of an agent other than Beal to exercise due care which the little girl’s safety required. The only fact the verdict established as against the plaintiff was that Engineer Beal was not guilty of negligence. The verdict exonerated only Beal. This is understandable. The first time he ever saw the little girl was at the trial of this action in the Superior Court. He was at his position on the engine which did not permit him to see her approach from his left. The other members of the train crew gave him inadequate warning.
The Court committed error in holding the answer to the second issue (exonerating Beal) also exonerated the Southern Railway Company. The cause is remanded to the Superior Court for the entry of a judgment in favor of the plaintiff for the amount of damages fixed *618by the jury. From the judgment, the defendant railroad will have the right to note its appeal and have the trial reviewed by the Court of Appeals. The judgment dismissing the action as to the railroad company is set aside and the cause is remanded for judgment in accordance with the verdict.
Reversed and remanded.
Pless, J., dissents.